DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on September 23, 2021. The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-4, 7, 9-15, 18, 20-22, and 24-26 are currently pending.  1, 12, and 24 have been amended.  Claim 26 has been newly added.  Claims 5, 6, 8, 16, 17, 19, and 23 have been cancelled. Claims 1-4, 7, 9-15, 18, 20-22, and 24-26 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1-4, 7, 9-15, 18, 20-22, 24 and 25 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-15, 18, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (US PGP 2004/0100380) in view of Burchell (US PGP 2014/0055244).

As per claims 1-3, 6, 7, and 9-11, these claims are substantially similar to claims 12-14, 17, 18, and 20-22, respectively, and are therefore rejected in the same manner as these claims, as set forth infra.  

As per claim 12, Lindsay teaches [a] method for providing information on perishable product freshness comprising: 
receiving, by an input device of a portable device, a product identifier associated with a perishable product; (Lindsay: Para [0009] (The system includes a smart tag scanner/receiver placed conveniently at a food product storage location (e.g., refrigerator/freezer or pantry). The scanner “interrogates” the smart tags prior to the food product being placed for storage (or as the product is placed in storage, of after it is placed in storage), and the coded information is made available to the consumer or other interested party (e.g., a grocer).); Para [0055] (A scanner in the storage location initially reads the smart tag and creates a record in a database indicating that a tagged carcass is 
determining a context of the perishable product based on a location of the product; (Lindsay: Para [0012]; Para [0018] (an RFID scanner cooperatively associated with the storage location adapted for scanning the RFID code from the smart tag and retrieving the associated product information); Para [0056] (Sensors that track temperature, humidity, E-coli levels, and other parameters may be in the storage facility and can continually or periodically provide signals that are entered into a database and associated with the identification code of the carcass. Entry of the data can be automated or can occur through human action such as manually entering data into a database. Thus, data is associated with the identification code for the carcass that provides a temporal history of the conditions to which the carcass has been exposed, its storage location, as well as other data related to quality and origin of the carcass. A single server can receive data from sensors in the storage facility that can be coupled with the date and time and a location code for the storage facility, and date and time from the RFID scanner, which provides products codes that can also be associated with the location code for the storage facility and the date and time. Information about environmental conditions in the storage facility can be looked up for a particular date and time by providing a query with the location code and the date and time. Thus, sensor data can be used to provide an environmental history of the carcass since the carcass is also associated with a location code and date and time information.))
retrieving a list of external sensors to detect based on the product identifier and the context of the perishable product, . . . (Lindsay: Para [0012]; Para [0018]; Para [0055]-[0056] (Sensors that track temperature, humidity, E-coli levels, and other parameters may be in the storage facility and can continually or periodically provide signals that are entered into a database and associated with the identification code of the carcass. Entry of the data can be automated or can occur through human action such as manually entering data into a database. Thus, data is associated with the identification code for the carcass that provides a temporal history of the conditions to which the carcass has been exposed, its storage location, as well as other data related to quality and origin of the carcass. A single server can receive data from sensors in the storage facility that can be coupled with the date and time and a location code for the storage facility, and date and time from the RFID scanner, which provides products codes 
scanning, with a sensor reader of the portable device, for data only from a subset of external sensors among detectable sensors at the location . . . , wherein the detectable sensors comprises one or more of: a temperature sensor, a moisture sensor, a gas emission sensor, and a light sensor; (Lindsay: Para [0055]-[0056] (For example, a removable plastic tag may comprise a smart tag with a unique identification code for the carcass, and may comprise sensors that track temperature or other parameters, if desired. Sensors that track temperature, humidity, E-coli levels, and other parameters may be in the storage facility and can continually or periodically provide signals that are entered into a database and associated with the identification code of the carcass. Entry of the data can be automated. A single server can receive data from sensors in the storage facility that can be coupled with the date and time and a location code for the storage facility, and date and time from the RFID scanner, which provides products codes that can also be associated with the location code for the storage facility and the date and time. Information about environmental conditions in the storage facility can be looked up for a particular date and time by providing a query with the location code and the date and time. Thus, sensor data can be used to provide an environmental history of the carcass since the carcass is also associated with a location code and date and time information.); Claim 33 (an RFID scanner cooperatively associated with the storage location adapted for scanning the RFID code from the smart tag and retrieving the associated product information); Para [0031]-[0033]); Para [0058] (The packaged products can also be associated with sensor data for storage temperature and location, and other data, by associating such data in a database with the respective smart tag identification codes of the products. A grocer or, optionally, consumer, may then be able to track the packaged products in order to determine its freshness, the conditions and length of storage, its origin, carcass handling procedures, or any other desired factors, to ensure that the product is safe. If there are quality concerns or problems, a consumer may provide the 
storing detected sensor data from one or more external sensors detected by the sensor reader; (Lindsay: Para [0055]-[0056] (Sensors that track temperature, humidity, E-coli levels, and other parameters may be in the storage facility and can continually or periodically provide signals that are entered into a database and associated with the identification code of the carcass. Entry of the data can be automated. Thus, data is associated with the identification code for the carcass that provides a temporal history of the conditions to which the carcass has been exposed, its storage location, as well as other data related to quality and origin of the carcass. A single server can receive data from sensors in the storage facility that can be coupled with the date and time and a location code for the storage facility, and date and time from the RFID scanner, which provides products codes that can also be associated with the location code for the storage facility and the date and time.))
providing the detected sensor data to a server via a wireless transceiver; (Lindsay: Para [0055]-[0056] (Sensors that track temperature, humidity, E-coli levels, and other parameters may be in the storage facility and can continually or periodically provide signals that are entered into a database and associated with the identification code of the carcass. Entry of the data can be automated. Thus, data is associated with the identification code for the carcass that provides a temporal history of the conditions to which the carcass has been exposed, its storage location, as well as other data related to quality and origin of the carcass. A single server can receive data from sensors in the storage facility that can be coupled with the date and time and a location code for the storage facility, and date and time from the RFID scanner, which provides products codes that can also be associated with the location code for the storage facility and the date and time.))
receiving, via the wireless transceiver, information associated with product freshness comprising a best-by date determined based on the detected sensor data and a sensor data history associated with the perishable product; (Lindsay: (Lindsay: Para [0055]-[0056] (Sensors that track temperature, humidity, E-coli levels, and other parameters may be in the storage facility and can continually or periodically provide signals that are entered into a database and associated with the identification code of the carcass. Thus, data is associated with the identification code for the carcass that provides a temporal 
and displaying, on a user display of the portable device, information associated with product freshness. (Lindsay: Para [0050] (For example, the scanner 16 may visually display the freshness or expiration date of the food product 12 by way of a visual display screen 24, printout, or the like.); Claim 33 (means for automatically recommending or causing an action to be taken with the item responsive to the freshness state of the item; and means for a consumer to review storage-related information comprising at least a subset of the recorded storage information or the freshness state information derived from the storage information.))
Lindsay does not explicitly state the following known technique which is taught by Burchell: 
. . . scanning, with a sensor reader of the portable device, for data only from a subset of external sensors among detectable sensors at the location based on sensor information in the list of external sensors . . . (Burchell: Para [0038] (Alternatively, a sensor identifier command could be used that 
These known techniques are applicable to the method of Lindsay as they both share characteristics and capabilities, namely, they are directed to sensors for perishable products.
One of ordinary skill in the art would have recognized that applying the known techniques of Burchell would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Burchell to the teachings of Lindsay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensor information features into similar methods.  Further, applying the scanning, with a sensor reader of the portable device, for data only from a subset of external sensors among detectable sensors at the location based on sensor information in the list of external sensors to the scanning of Lindsay would have been recognized by those of ordinary skill in the art as resulting in an Burchell: Para [0038]-[0039]).
As per claim 13, Lindsay/Burchell teach wherein the perishable product comprises one or more of produce, dairy, meat, seafood, plant, floral, deli, prepared meals and bakery goods (Lindsay: Para [0023] (The item may comprise raw meat, fish, poultry, medication, eggs, dairy products, and the like.))
As per claim 14, Lindsay/Burchell teach wherein receiving the product identifier comprises the portable device reading one or more of: a barcode, a quick response (QR) code, a radio frequency identification (RFID) tag, a near field communication (NFC) tag, and a Bluetooth low energy transmitter.  (Lindsay: Para [0017]-[0018]; Para [0024] (RFID scanner adapted for scanning a product RFID tag associated with a product comprising or derived from the item, the product RFID tag comprising information associated with the storage-related information.))
As per claim 18, Lindsay/Burchell teach wherein the location of the product is determined based on a signal from one or more a global positioning system (GPS) sensor, a mobile network transceiver, and a WiFi transceiver of the portable device.  (Lindsay: Para [0055]-[0056] (For example, a removable plastic tag may comprise a smart tag with a unique identification code for the carcass, and may comprise sensors that track temperature or other parameters, if desired. Sensors that track temperature, humidity, E-coli levels, and other parameters may be in the storage facility.  A single server can receive data from sensors in the storage facility that can be coupled with the date and time and a location code for the storage facility, and date and time from the RFID scanner, which provides products codes that can also be associated with the location code for the storage facility and the date and time. Information about environmental conditions in the storage facility can be looked up for a particular date and time by providing a query with the location code and the date and time. Thus, sensor data can be used to provide an environmental history of the carcass since the carcass is also associated with a location code and date and time information.); Para [0049] (This link or code may enable the scanner 16 to communicate with such database by conventional wireless technology.)
As per claim 20, Lindsay/Burchell teach wherein the information associated with product freshness comprises a task to be performed by a sales associate comprising one or more of: place the perishable product on a sales floor, relocate the perishable product, remove the perishablePage 6 of 7 Application. No. 15/540,856 Response to Office Action product from sales, move the perishable product into climate controlled storage, and apply a discount to the perishable product.  (Lindsay: Para [0021] (means for automatically recommending or causing an action to be taken with the item responsive to the freshness state of the item (e.g., an alert to indicate that the product needs to be used or discarded, or an automatic lowering of storage temperature to better preserve the item); Para [0060] (The grocer's computer system may recommend that discounts be offered on products before they reach an expiration date in order to ensure that they sell before becoming unacceptable.))
As per claim 21, Lindsay/Burchell teach wherein the information associated with product freshness further comprises a suggested use of the perishable product based on the perishable product's current freshness.  (Lindsay: Para [0013] (For example, certain dishes offered in restaurant may require fresher or more aged ingredients, and the system of the present invention can automatically provide or recommend food items of appropriate age for the particular dish; similar principles can be used to provide food items of suitable age or freshness for particular customers, occasions, and the like.))

As per claim 22, Lindsay/Burchell teach wherein the sensor reader comprises one or more of: a short range frequency band receiver, a radio frequency identification (RFID) tag receiver, a near field communication (NFC) tag receiver, a Bluetooth low energy receiver, and a camera.  (Lindsay: Para [0017]-[0018]; Para [0024] (RFID scanner adapted for scanning a product RFID tag associated with a product comprising or derived from the item, the product RFID tag comprising information associated with the storage-related information.))

As per claim 24, this claim is substantially similar to claim 12 and is therefore rejected in the same manner as this claim, as set forth above. Additionally, Lindsay/Burchell teach an optical reader (Lindsay: Para [0052] (barcode scanner)).

As per claim 25, Lindsay/Burchell teach wherein the context of the perishable product comprises a location type comprising one or more of private residence, a retail store, a storage facility, a transportation vehicle, and a farm. (Lindsay: Para [0055]-[0056]).
Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay/Burchell in view of Finn (US PGP 2013/0271265).
As per claim 4, Lindsay/Burchell teach wherein the input device . . . configured to read a . . . label of the perishable product to receive the product identifier. (Lindsay: Para [0017]-[0018]; Para [0024] (RFID scanner adapted for scanning a product RFID tag associated with a product comprising or derived from the item, the product RFID tag comprising information associated with the storage-related information.))
Lindsay/Burchell do not explicitly disclose the following known technique which is taught by Finn:
wherein the input device comprises a touch screen configured to read a label . . . (Finn: Para [0074] (Capacitive coupling tags may comprise a silicon chip attached to printed carbon ink electrodes on the back side of a paper label.); Para [0165]-[0166] (The touch screen device may host an application which interrogates the tag when in the electrostatic field generated by the device.); Para [0178] (Regarding encoding of data on a tag, in a first embodiment, a capacitive coupling tag may have at least one surface electrode on the tag which is connected to an internal array of fusible links which when presented to a touch screen or touch panel device by a user, the data represented by blown or un-blown links can be read by the device through capacitive coupling.); Para [0096] (The printing of conductive inks consisting of dispersed metal nanoparticles in a liquid medium onto low temperature substrates is gaining attention in the radio frequency identification (RFID) industry, especially in the manufacture of passive ultra high frequency (UHF) tags for item-level tracking of consumer goods, an electronic replacement for the ubiquitous barcode.))
These known techniques are applicable to the method of Lindsay/Burchell as they both share characteristics and capabilities, namely, they are directed to reading labels.   
Finn would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Finn to the teachings of Lindsay/Burchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such touchscreen features into similar methods.  Further, applying the input device comprises a touch screen configured to read a label to the input device of Lindsay/Burchell would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the transmission of encrypted data. (Finn: Para [0005]-[0013]).

As per claim 15, Lindsay/Burchell teach wherein the product identifier is received . . . reading a . . . label of the perishable product. (Lindsay: Para [0017]-[0018]; Para [0024] (RFID scanner adapted for scanning a product RFID tag associated with a product comprising or derived from the item, the product RFID tag comprising information associated with the storage-related information.))
Lindsay/Burchell do not explicitly disclose the following known technique which is taught by Finn:
. . . received via a touch screen of the portable device reading a conductive ink label . . . (Finn: Para [0074] (Capacitive coupling tags may comprise a silicon chip attached to printed carbon ink electrodes on the back side of a paper label.); Para [0165]-[0166] (The touch screen device may host an application which interrogates the tag when in the electrostatic field generated by the device.); Para [0178] (Regarding encoding of data on a tag, in a first embodiment, a capacitive coupling tag may have at least one surface electrode on the tag which is connected to an internal array of fusible links which when presented to a touch screen or touch panel device by a user, the data represented by blown or un-blown links can be read by the device through capacitive coupling.); Para [0096] (The printing of conductive inks consisting of dispersed metal nanoparticles in a liquid medium onto low temperature substrates is gaining attention in the radio frequency identification (RFID) industry, especially in the manufacture of passive ultra high frequency (UHF) tags for item-level tracking of consumer goods, an electronic replacement for the ubiquitous barcode.))
Lindsay/Burchell as they both share characteristics and capabilities, namely, they are directed to reading labels.   
One of ordinary skill in the art would have recognized that applying the known techniques of Finn would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Finn to the teachings of Lindsay/Burchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such touchscreen and conductive ink label features into similar methods.  Further, applying the touch screen of the portable device reading a conductive ink label to the portable device and label of Lindsay/Burchell would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the transmission of encrypted data. (Finn: Para [0005]-[0013]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reihlen (US 2010/0286944) -- identification of the sensors
Fuertes, G., Soto, I., Carrasco, R., Vargas, M., Sabattin, J., & Lagos, C. (2016). Intelligent packaging systems: Sensors and nanosensors to monitor food quality and safety. Journal of Sensors, 2016, n/a. doi:http://dx.doi.org/10.1155/2016/4046061Fuertes, G. (2016). Intelligent packaging systems: Sensors and nanosensors to monitor food quality and safety. (http://dx.doi.org/10.1155/2016/4046061)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625